DETAILED ACTION
Status of the Application
	Claims 23, 26-27, 29-40, 42 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has filed a request for consideration of the response filed 12/13/2021 under the AFCP 2.0 program which meets the necessary requirements. As such, the request of 12/13/2021 is deemed proper. 
Amendment of claims 23, 31 and cancellation of claims 28, 41 as submitted in a communication filed on 12/13/2021 are acknowledged. 
In a telephone conversation with Ms. Yoshimi Barron on 12/27/2021, an agreement was reached to amend claims 33, 42 and cancel claims 37-39 to place the application in condition for allowance.   
In accordance with MPEP 821.04, claims 35-36 are rejoined for examination on the merits in view of the fact that the product claims have been found allowable.  The previous restriction between the product of claims 23, 26-27, 29-34, 42 (elected invention; Group I) and the methods of claims 35-36 is hereby withdrawn.
In accordance with MPEP 809, claim 40 is rejoined for examination on the merits in view of the fact that the linking claim, i.e., claim 23, has been found allowable.  The previous restriction requirement between the product of claims 23, 26-27, 29-34, 42 (elected invention; Group I) and the product of claim 40 is hereby withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 12/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,669,511 and 10,920,203 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Ms. Yoshimi Barron on 12/27/2021.
Please cancel claims 37-39.
Please replace claims 33 and 42 as follows:

33.	The lipase variant of claim 23, wherein said variant has improved wash performance, a higher Benefit Risk Factor (BRF), higher relative wash performance (RP(Wash)) or lower relative odor (RP(Odor)) compared to the lipase of SEQ ID NO: 1.

42.	The lipase variant of claim 23, wherein said variant comprises modifications that correspond to modifications G225R+T231R in the polypeptide of SEQ ID NO: 1.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses variants of the lipase of SEQ ID NO: 1 that comprise modifications at positions corresponding to positions 225 and 231 of the polypeptide of SEQ ID NO: 1 (Graycar et al., cited in prior Office actions),  the Examiner has found no teaching or suggestion in the prior art directed to a variant of the lipase of SEQ ID NO: 1 that has a substitution that corresponds to the substitution T231R in the polypeptide of SEQ ID NO: 1. Therefore, claims 23, 26-27, 29-36, 40, 42,  directed (i) a variant of the polypeptide of SEQ ID NO: 1 having lipase activity, wherein said variant has at least 90% and less than 100% sequence identity to the polypeptide of SEQ ID NO: 1, wherein said variant comprises a modification at the position corresponding to position 225 of the polypeptide of SEQ ID NO: 1, and a 
With regard to the nonstatutory obviousness-type double patenting rejections of  claims 23, 26-27, 29-34, 42 over claims of US Patent No. 10,920,203 and 10,669,511,  these rejections are hereby withdrawn in view of Applicant’s timely submission of a terminal disclaimer. 

Conclusion
Claims 23, 26-27, 29-36, 40, 42 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.



/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
December 28, 2021